Citation Nr: 1233651	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-37 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, and if so, whether entitlement to service connection is warranted.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2010 and June 2010 by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Travel Board hearing held in November 2011, before the undersigned Veterans Law Judge at the Lincoln RO.  The transcript from that hearing has been associated with the claims file and reviewed.  

In August 2010, it appears that the RO reopened the Veteran's claim for hypertension as secondary to service-connected diabetes mellitus on the basis that new and material evidence had been received.  However, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, despite the RO action determining that sufficient new and material evidence has been received, the Board is bound to decide the threshold issue of whether the previously denied hypertension claim ought to be reopened before addressing the merits of the claim.  Id.  The discussion of whether new and material evidence has been received is contained in the body of the decision below.

The claim of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In unappealed February 2007 and September 2007 rating actions, the RO denied service connection for hypertension as secondary to type II diabetes mellitus; the September 2007 rating action is the last final denial decision as to this issue on any basis before the present attempt to reopen the claim.  

2.  The evidence received since the September 2007 decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection.  

3.  The preponderance of the competent medical and other evidence of record reflects that the Veteran's hypertension was not present in service; did not manifest within one year of his discharge from service; and was not caused or aggravated beyond its normal progression by any service-connected disability.  


CONCLUSION OF LAW

1.  The September 2007 decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

2.  The evidence received since the September 2007 rating action is new and material, and the claim for hypertension secondary to service-connected diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  Hypertension was not incurred in or aggravated by military service; may not be presumed to have been incurred in service; and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in May 2010, the RO informed the Veteran of its duty to assist him in substantiating a claim for service connection for hypertension under the VCAA, and the effect of this duty upon this claim.  This letter also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  The May 2010 letter also informed the Veteran of what constituted new and material evidence to reopen the previously denied unappealed claim for service connection for hypertension.  He was informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  This correspondence also met the specificity required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the exact reason for the previous denial and the evidence needed to reopen the claim for service connection.  

The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record, and VA examinations were obtained beginning in 2007, with the most recent occurring in 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that together the August 2010 VA examination, and the March 2011 addendum, obtained in this case are more than adequate, as together they reflect a full review of all medical evidence of record, are supported by sufficient detail, refer to specific documents and medical history to support the conclusions reached, and address service connection on both a secondary and aggravation basis, as required by 38 C.F.R. § 3.310. 

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


II.  Law and Analysis - New and Material Evidence

The RO originally denied the claim of service connection for hypertension as secondary to diabetes mellitus in rating decisions in February 2007 and September 2007 on the basis that there was no evidence of renal dysfunction.  The Veteran did not appeal either decision and they became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).  

In April 2010, the Veteran filed an informal claim, seeking to reopen the matter.  Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and, before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A previously and finally denied claim may be reopened by the submission of new and material evidence.  38 C.F.R. § 3.156(a) (2011).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

Since the September 2007 rating decision, newly-received evidence includes an August 2010 VA examination report which shows the Veteran had evidence of mild renal insufficiency.  Newly-received evidence also includes the Veteran's testimony from the November 2011 hearing.  Such evidence is new, in the sense that it was not of record when the RO last adjudicated the claim.  

As noted above, the claim was essentially denied in September 2007 because the Veteran had not presented evidence of renal dysfunction.  However, the Court of Appeals for Veterans Claims (Court) recently issued a decision stating that new evidence would be considered to be material if it resolved any element that was previously not shown.  Shade v. Shinseki, 24 Vet App 110 (2010).  Thus, the August 2010 VA examination report is material because it addresses a fundamental requirement for service connection - namely, evidence of current renal dysfunction - evidence that was not of record at the time of the prior final decision in September 2007.  Per Shade, this new evidence is also material, and thus sufficient, to reopen the previously denied claim. 

Since new and material evidence has been received, the claim for service connection for hypertension is reopened.  The Board notes however that "[t]his does not mean that the claim will [] be allowed, just that the case will be reopened and [that] the new evidence will be considered in the context of all other evidence for a new determination of the issue."  Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).

Since new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  The RO has adequately advised him as to the basis for the previous denial and the necessary evidence to reopen his claim and obtain benefits and has already considered the issue of entitlement to service connection on a de novo basis, in the August 2010 Statement of the Case.  In addition, the Veteran has provided arguments addressing his claim on the merits.  The Board therefore finds that, given that the Veteran had adequate notice of the applicable regulations, he is not prejudiced by the Board's review of the merits of the claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


III.  Law and Analysis - Service Connection 

The Veteran is seeking service connection for hypertension.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2011).  Service connection for certain specified chronic diseases, such as hypertension, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011); See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2011).  

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition, worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In this case, the Veteran is seeking service connection on a secondary basis for hypertension that he believes was caused, or made worse, by his service-connected diabetes mellitus.  He does not otherwise contend that his hypertension began in service, or is directly related to his military service, nor is this shown by the record to be the case.  As the Veteran has limited his argument to principles of secondary service connection, the Board will proceed to consider this limited aspect of his appeal.  

The Board notes that service connection is currently in effect for diabetes mellitus rated as 20 percent disabling as well as stage II chronic kidney disease associated with type II diabetes mellitus rated as 30 percent disabling. 

According to post-service medical records, the earliest medical evidence of diabetes is in private treatment records dated in November 1999.  Hypertension was diagnosed several months later in April 2000.  See correspondence from private physician dated in August 2006.  

Additional treatment records dated from 2000 to 2007 show the Veteran's diabetes and hypertension were well controlled.  Laboratory results from 2006 were generally negative for evidence of any renal insufficiency in that the Veteran's albumin level and albumin creatinine ratio were within normal limits.  

During VA examination in January 2007, the examiner noted that the Veteran had been diagnosed with diabetes mellitus type II in November 1999 and had a history of hypertension since April 2000.  He concluded that there were no noted complications of diabetes that would lead to secondary hypertension such as renal dysfunction.  Rather the Veteran's hypertension appeared to be essential and was not worsened or increased by his diabetes.  

VA laboratory results from 2009 and 2010 showed essentially normal blood urea nitrogen(BUN) and creatinine levels and only trace amounts of protein in the urine.  The estimated glomerular filtration rate (eGFR) was 87 ml/min in August 2009 and 77 ml/min in March 2010, within the range of a finding of Stage II chronic kidney disease, indicative of mildly reduced kidney function. 

The Veteran underwent a VA compensation in March 2010.  Following an examination, and a review of the available evidence.  The examiner noted that the Veteran's BUN, creatinine and urinalysis laboratory results were normal.  He then concluded that the hypertension was not a complication of the diabetes as there was no evidence of renal dysfunction.  

In April 2010, the Veteran submitted a medical opinion from his private treating physician, who basically concluded that the Veteran's diabetes had caused his hypertension.  The opinion is somewhat cursory in that no rationale was given and it was not accompanied by any clinical findings in support.  The Board observes that such a general statement regarding the etiology of the Veteran's hypertension does not have enough probative value to suggest a specific link between the hypertension and the service connected diabetes, especially in the absence of any supporting evidence.  

The Veteran was provided another VA examination in August 2010 to determine the etiology of his claimed hypertension as secondary to or aggravated by his service-connected diabetes.  The examiner reviewed the claims file in its entirety, pointing out that the Veteran's hypertension dated back to some time between 1997 and 1999.  He described the hypertension as fairly well controlled on medication and the Veteran had no known history of coronary artery disease, peripheral vascular disease, or cerebrovascular disease.  However, the Veteran did have evidence of mild renal insufficiency with proteinuria and a diagnosis of stage II chronic kidney disease as manifested by the eGFR or 77ml/min.  Following an examination, and a review of the available evidence, the examiner concluded that the Veteran's hypertension was not due, or a result, or aggravated by the service-connected diabetes mellitus.  

He explained that chronic kidney disease and hypertension were closely associated and that in fact, diabetes and hypertension were the leading causes of chronic kidney disease.  Furthermore long-standing, advanced chronic kidney disease can lead to hypertension.  Therefore, the fact that hypertension can cause kidney disease and kidney disease can cause hypertension can, at times, make it very difficult, in individuals that present with evidence of both disorders, to tease out which disease process may be due to or the result of the other.  In addition, it is possible that an individual may have both chronic kidney disease and hypertension and that the etiology of these conditions are unrelated.  For example, an individual may have diabetic nephropathy and essential hypertension.  In such a case, essential hypertension is a primary diagnosis and is not due to any underlying renal impairment due to the individual's diabetic nephropathy.  

The examiner further explained that the Veteran was diagnosed with both hypertension and diabetes in roughly the same timeframe and that both conditions may have been present for some time prior to their diagnosis.  Although records reflect that the Veteran's stage II chronic kidney disease was documented to have been diagnosed more recently, review of the records indicates that the Veteran demonstrated some evidence of proteinuria dating back to the 1999 timeframe (which, again is roughly the timeframe he was diagnosed with his diabetes and hypertension).  It is unknown, however, whether the Veteran's proteinuria was due to the underlying hypertension, the underlying diabetes, or some other cause altogether.  In this Veteran's case, there is insufficient data or medical evidence to support that his diabetes was severe enough (at the time when his diabetes and hypertension were first diagnosed) to cause renal disease severe enough to result in hypertension.  

The examiner opined that given that essential hypertension accounts for 90 percent of cases of hypertension, and given that hypertension and diabetes are the leading causes of kidney disease, it is more likely that the Veteran's proteinuria noted in 1999 was due to or a result of his underlying hypertension and diabetes.  It is at least as likely as not that the Veteran's diabetic nephropathy developed/progressed over the last number of years since his diabetes was first diagnosed.  Given this likely series of events, and the timeframes in which that likely occurred, it is less likely as not that the Veteran's hypertension is due to, secondary to, a result of, or aggravated by the service-connected diabetes mellitus type II.  

In January 2011, the Veteran submitted a second medical opinion from his private treating physician, who again opined that the Veteran's diabetes caused his hypertension.  He reasoned that it was well known that diabetes over the years causes atherosclerosis (hardening of the arteries).  Therefore it was his opinion that the diabetes mellitus was the underlying cause of the hypertension.  The Board notes that although the physician has indicated a causal link between the Veteran's hypertension and diabetes mellitus, the opinion is somewhat cursory in that no rationale was given and it was not accompanied by any clinical findings in support.

In March 2011, the claims file was returned to the VA examiner who provided the opinion in August 2010, for a supplemental opinion to address the findings and rationale in the January 2011 private medical opinion.  The examiner noted additional review the claims file, including previous examinations reports, and test results as well as the Veteran's Computerized Patient Records System (CPRS) system records.  The examiner indicated that he also considered the Veteran's history, physical examination, clinical experience, and medical literature and resources, including the "up-to-date online version."

The examiner referred to his previously rendered opinion from August 2010 and reiterated that the Veteran's hypertension was less likely as not (less than 50/50 probability) caused by, a result of, or aggravated by the service-connected diabetes mellitus.  He noted that there was no additional information or data to support any change in the prior opinion including the reasoning and basis for that opinion.  The examiner has also referred to the opinion from the Veteran's private treating physician, noting that as to the notion of the Veteran having atherosclerosis, there was no evidence of renal stenosis or other complications of atherosclerosis such as to result in secondary hypertension.  Thus there was no basis for the private opinion that was rendered.  

After a review of the conflicting evidence in this case, the Board finds that together the 2010 VA opinion and 2011 addendum are highly probative as they are based upon a complete review of the Veteran's claims file and supported by detailed rationale.  Additionally, the VA opinions reflect access to the findings from the Veteran's private treating physician as well as lay statements of record.  In rendering his opinion, the VA examiner considered the Veteran's history of symptoms as well as his beliefs that that his hypertension had its onset, or was aggravated by renal failure caused by diabetes mellitus.  The VA examiner reviewed this relevant medical and other history, aside from the results of the personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  He referred to specific documents and medical history to support his conclusions.  Because the VA examiner reviewed the complete claims file he was able to fully address the salient question as to the origin of the Veteran's hypertension and the relationship between it and the diabetes mellitus.  

Careful consideration has also been given to the opinion of the private physician as to the nature and etiology of the Veteran's hypertension.  The Board is cognizant that this examiner has clearly evaluated the Veteran over the years and thus should be well aware of his conditions and the medical treatment for them.  However the physician did not explain what evidence in the Veteran's treatment records supported his conclusion, and did not reference any clinical data or other evidence as rationale for his opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of a physician to provide a basis for his or her opinion affects the weight or credibility of the evidence); Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

That notwithstanding, the Board finds that the opinion is considerably weakened by the fact that it is based largely on speculation and an unsubstantiated theory.  The private physician asserts that it is well known that diabetes over the years causes atherosclerosis.  The Board notes that this reference to atherosclerosis leaves the reader with the impression that some type of pathology was present.  However this is contradicted by the actual evidence of record which does not document any complaints, findings, treatment, or diagnosis suggestive of atherosclerosis.  The Board is not bound to accept a medical opinion based on speculation, unsupported by clinical data, or on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a diagnosis and purported relationship to service is only as good and credible as the history on which it is predicated); Black v. Brown, 5 Vet. App. 177, 180 (1993).

Therefore, after weighing all the evidence, the Board finds greater probative value in the VA opinions, and, in light of the other evidence of record, the negative nexus opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private medical opinions, while not discounted entirely, are entitled to less probative weight in the face of the remaining evidentiary record. 

Consequently, the Board is unable to attribute the Veteran's hypertension to his service-connected diabetes mellitus.  In this case, the most probative and competent medical evidence of record fails to indicate that the diabetes plays any role in the development or worsening of his claimed disabilities.  Specifically, the VA examiners declined to find a nexus between the claimed conditions and the service-connected diabetes mellitus.  Accordingly, service connection cannot be granted on a secondary basis.  See 38 C.F.R. § 3.310; Allen supra. 

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his hearing testimony.  His primary assertion is that his current hypertension is the result of his service-connected diabetes.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed hypertension are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have. 

In other words, while the Veteran is competent to attest to impaired elevated blood pressure readings and glucose intolerance and the effect on his body, his opinion that his current hypertension is caused or aggravated by his service-connected diabetes mellitus, is outweighed by the more thoroughly explained and detailed opinion from the VA physician on this etiological question.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). 

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b). 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension secondary to service-connected diabetes mellitus is reopened, and to this extent only the claim is granted.

Service connection for hypertension as secondary to service-connected diabetes mellitus is denied.


REMAND

The Veteran seeks service connection for bilateral hearing loss that he claims is directly related to excessive noise exposure during military service.  

By way of background, the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was that of a personnel specialist/ payroll clerk.  In a September 2010 Fast Letter 10-35, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing, which indicates a low probability that a payroll clerk would be exposed to in-service noise exposure.  Thus, acoustic trauma cannot be conceded based upon the Veteran's MOS.  

However, the Board has considered the Veteran's assertions that he was exposed to in-service acoustic trauma as a result of having to qualify with the M-14 rifle and M-79 grenade launcher during basic training and that he was exposed to noise from the M-16 rifle, grenade launchers, and hand grenades during additional weapons training.  He reports that while stationed in Germany he drove military trucks.  He stated that shortly after service he noticed some hearing loss.  See November 2011 hearing transcript.  The Board finds that the Veteran's report of military noise exposure is competent and credible, given that the circumstances of his reported noise exposure are likely consistent with his duties during basic and advanced training.  [In this regard, the Board notes that the RO also conceded the Veteran's in-service noise exposure in its May 2010 grant of service connection for tinnitus based on such exposure.]

However, hearing loss, according to the threshold standards of 38 C.F.R. § 3.385, was not present at any time during service (including at the time of discharge) or within a year thereafter.  In fact, there are no pertinent records associated with the claims file until May 2010, when the Veteran was referred for a VA audiological examination for the specific purpose of obtaining an opinion as to whether or not his current hearing loss and tinnitus could be related to service.  The examiner concluded that because the Veteran had no ratable hearing loss at the time of separation from the service, his current hearing loss was not due to military noise exposure.  However she then went on to conclude that it was at least as likely as not that the Veteran's tinnitus was a result of noise exposure during his military service.  

That said, in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court held that hearing loss disability by the standards of 38 C.F.R. § 3.385 is not required during service, only currently.  In fact, the laws and regulations do not specifically require complaints of, or treatment for, hearing loss during service in order to establish service connection.  Id.  See also Hensley v. Brown, 5 Vet. App. 155 (1993) (where the Court held that, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service). 

Given the failure of the VA examiner to specifically address the Veteran's contention that he has had hearing loss since shortly after service, the Board finds the 2010 VA examination is inadequate.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand this matter for another medical opinion.

To that end, the physician who presented the May 2010 opinion should be asked to review the record once more and then provide an addendum to the prior opinion, specifically resolving the question as to whether the Veteran's hearing loss is related to his military service.  If the examiner who performed the May 2010 VA examination is unavailable, the claims file should be referred to another appropriate examiner for review and comment.  

The Board stresses that, because the Veteran is competent to report the onset of hearing loss in service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses), the examiner must acknowledge and discuss the Veteran's contention that he developed hearing problems shortly after service and that he has experienced continued problems since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  That said, however, the Veteran's contentions regarding this symptom also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to resultantly have probative value.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, ongoing pertinent treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in January 2011.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records, not already in the claims file, pertaining to treatment or evaluation of his hearing loss.  Document the attempts to obtain such records.  

If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate). 

2.  Then, obtain an addendum to the May 2010 VA opinion that addresses whether any current hearing loss that the Veteran may have is related to his military service.  The claims folder and accompanying treatment records should be provided to the examiner for review in conjunction with the addendum.  

The examiner should take into consideration the Veteran's competent and credible statements regarding his in-service noise exposure, the onset of hearing loss ,and continuity of hearing loss since service.  The examiner is asked to provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current hearing loss diagnosed on examination is consistent with his active duty, or whether such a causal relationship is unlikely (i.e., a probability of less than 50 percent).  [Note: The Veteran's in-service noise exposure has been conceded.].  Any opinion provided should include discussion of specific evidence of record.  

The basis for the conclusions reached should be stated in full, and any opinion contrary to those already of record should be reconciled, to the extent possible.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  

If the May 2010 reviewing examiner is not available, the Veteran's claims file and accompanying medical records should be referred to a qualified physician for similar review and comment.  Another examination of the Veteran need not be conducted unless he/she determines that one is necessary.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the hearing loss claim on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


